 



EXHIBIT 10.15

FIRST INTERSTATE BANCSYSTEM, INC.
2004 RESTRICTED STOCK AWARD PLAN

     Section 1. Establishment and Purpose.

     1.1 Establishment. First Interstate BancSystem, Inc., a Montana
corporation, hereby establishes a restricted stock award plan for the
participants described herein which shall be known as the “FIRST INTERSTATE
BANCSYSTEM, INC. 2004 RESTRICTED STOCK AWARD PLAN” (the “Plan”).

     1.2 Purposes. The primary purposes of the Plan are to establish incentives
designed to recognize, reward, and retain highly qualified and competent
individuals as officers, directors, and employees whose performance,
contribution, and skills are critical to the Company and its Subsidiaries, and
to promote the increased ownership of Stock by such officers, directors, and
employees to stimulate their active interest in the development and financial
success of the Company and its Subsidiaries.

     Section 2. Definitions.

     2.1 Defined Terms. Whenever used herein, the following terms shall have the
respective meanings set forth below:



  (a)   “Board” means the Board of Directors of the Company.     (b)   “Change
in Control” is defined in Section 14.     (c)   “Code” means the Internal
Revenue Code of 1986, as amended.     (d)   “Committee” means the Compensation
Committee or other committee appointed by the Board to administer the Plan, or a
subcommittee thereof.     (e)   “Company” means First Interstate BancSystem,
Inc., a Montana corporation.     (f)   “Employee” means any person, including an
officer or director of the Company or any Subsidiary, who is employed by the
Company or a Subsidiary and who is compensated for such employment by a regular
salary.     (g)   “Exchange Act” means the Securities Exchanged Act of 1934.    
(h)   “Fair Market Value” means, as of any date, the value of Stock determined
as follows:



  (i)   If the Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for the
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for the last market trading day prior to the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable;     (ii)   If the Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.15



      between the high bid and low asked prices for the Stock on the last market
trading day prior to the date of determination; or     (iii)   In the absence of
an established market for the Stock, the Fair Market Value thereof shall be
determined in good faith by the Board which may, in its sole discretion, utilize
an independent third party to assist with the determination of the Fair Market
Value of the Stock, which may take the form of a periodic appraisal of the Fair
Market Value of a share of Stock valued as a minority interest.



  (i)   “Participant” means an Employee of the Company who is designated by the
Committee to participate in the Plan and who receives a Restricted Stock Award
under the Plan.     (j)   “Plan” means this First Interstate BancSystem, Inc.
2004 Restricted Stock Award Plan.     (k)   “Restricted Stock Award” means an
award of shares of Stock upon and subject to the terms, restrictions, and
conditions of the Plan.     (l)   “Stock” means the common stock (without par
value) of the Company.     (m)   “Subsidiary” means any now existing or
hereafter organized or acquired corporation, partnership, limited liability
company or other entity of which more than fifty percent (50%) of the issued and
outstanding ownership interest is owned or controlled directly or indirectly by
the Company or through one or more Subsidiaries of the Company.

     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used in this Plan also shall include the feminine gender,
and the definition of any term herein in the singular also shall include the
plural.

     Section 3. Participants. Participants will consist of such officers,
directors, and employees of the Company and its Subsidiaries as the Board, in
its sole discretion, determines to be significantly responsible for the success
and future growth and profitability of the Company and whom the Board may
designate from time to time to receive Restricted Stock Awards under the Plan.
Designation of a Participant in any year shall not require the Board to
designate such person to receive a Restricted Stock Award in any other year or,
once designated, to receive the same type or amount of Restricted Stock Awards
as granted to the Participant or any other Participant in any year. The Board
shall consider such factors as it deems pertinent in selecting Participants and
in determining the amount, terms, and conditions of their respective Restricted
Stock Awards.

     Section 4. Administration.

     4.1 Board Administration. The Plan will be administered by the Board unless
and until the Board delegates, or is required to delegate, administration to the
Committee, as provided in Sections 3(b) or 3(c) below. The Board is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary or appropriate for the proper administration of the Plan
and to make such determinations and interpretations and to take such action in
connection with the Plan as it deems necessary or advisable. All determinations
and interpretations made by the Board shall be binding and conclusive on all
Participants and their legal representatives. No member of the Board, and no
employee of the Company shall be liable for any act or failure to act hereunder,
by any other Board member or employee or by any agent

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.15

to whom duties in connection with the administration of this Plan have been
delegated, or, except in circumstances involving his bad faith, gross negligence
or fraud, for any act or failure to act by the member or employee.

     4.2 Delegation to Committee. The Board may delegate all or any portion of
administration of the Plan to the Committee. If administration is totally
delegated to the Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board (and
references in this Plan to the Board shall thereafter be to the Committee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may terminate all or any portion of the Committee’s authority under the
Plan at any time and revest the Board with all or any portion of the
administration of the Plan. In addition, the Board (or the Committee to the
extent Section 4.3 below is applicable) may delegate all or any portion of the
administration of the Plan to the Company’s Chief Executive Officer, but only
with respect to Awards to participants who are neither subject to Section 16 of
the Exchange Act, nor are “covered employees” within the meaning of Section
162(m) of the Code.

     4.3 Required Delegation to Committee. The Board shall be required to
delegate administration of the Plan to a committee, all of whose members shall
be “non-employee directors,” effective on and after the date of the first
registration of an equity security of the Company under Section 12 of the
Exchange Act. Any “nonemployee director” shall comply with the requirements of
Rule 16b-3 of the Exchange Act as in effect at the relevant time and, to the
extent necessary, Section 162(m) of the Code.

     Section 5. Shares Reserved under the Plan.

     5.1 Reserved Shares. Subject to adjustment under Section 7 hereof, there is
hereby reserved for issuance under the Plan twenty-five thousand (25,000) shares
of authorized and unissued common stock of the Company.

     5.2 Reacquired/Retained Shares. If shares are issued under the Plan in
connection with a Restricted Stock Award hereunder and thereafter such shares
are reacquired by the Company, those shares may again be used for new Restricted
Stock Awards under the Plan. In addition, any shares retained by the Company
pursuant to a Participant’s tax withholding election shall be added to the
shares available for Restricted Stock Awards under the Plan. The Board shall
determine the appropriate methodology for calculating the number of shares
available for issuance pursuant to the Plan.

     Section 6. Restricted Stock Awards.

     6.1 Terms and Restrictions of Awards. Restricted Stock Awards will consist
of Stock transferred to Participants without payment therefore as additional
compensation for services to the Company. Restricted Stock Awards shall be
subject to such terms and conditions as the Board determines appropriate,
including, without limitation, restrictions on the sale or other disposition of
such shares, restrictions requiring the forfeiture of shares to the Company upon
termination of the Participant’s employment or service with the Company or any
Subsidiary prior to satisfying a prescribed vesting schedule, or conditions
requiring that the shares be earned in whole or in part upon the achievement of
performance goals established by the Board over a designated period of time.
Each Restricted Stock Award shall be made pursuant to a written agreement
between the Company and the Participant. The Board may require the Participant
to deliver duly executed stock powers, endorsed in blank, relating to the Stock
covered by such a Restricted Stock Award. The Board may also require that the
stock certificates evidencing such shares be held in custody until the
restrictions thereon shall have lapsed. The Restricted Stock Award shall specify
whether the Participant shall have, with

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.15

respect to the shares of Stock subject to a Restricted Stock Award, all of the
rights of a holder of shares of Stock of the Company, including the right to
receive dividends and to vote shares.

     6.2 Other Provisions. Awards under the Plan may also be subject to such
other provisions (whether or not applicable to the Award granted to any other
participant) as the Board determines appropriate, including without limitation,
provisions for the acceleration or early termination of Restricted Stock Awards,
and/or provisions for the payment of the Fair Market Value of Restricted Stock
Awards to Participants in the event of a Change of Control of the Company,
provisions for the forfeiture of Stock, restrictions on resale or other
disposition of Stock, provisions to comply with Federal and State securities
laws, or understandings or conditions as to the Participant’s employment in
addition to those specifically provided for under the Plan.

     6.3 Award Limit. The maximum number of shares of Stock that may be subject
to Restricted Stock Awards granted to a Participant under the Plan in any
calendar year shall not exceed a Fair Market Value of $1,000,000.00.

     Section 7. Adjustment Provisions.

     7.1 Change in Number of Shares. If the Company shall at any time change the
number of issued common shares without new consideration to the Company (such as
by stock dividend or stock split), the total number of shares reserved for
issuance under the Plan, and the number of shares covered by each outstanding
Restricted Stock Award shall be equitably adjusted and the aggregate
consideration payable to the Company, if any, shall not be changed.

     7.2 Merger, Consolidation or Reorganization. In the event of any merger,
consolidation or reorganization of the Company with or into another Company
other than a merger, consolidation or reorganization in which the Company is the
continuing Company and which does not result in the outstanding shares of Stock
being converted into or exchanged for different securities, cash or other
property, or any combination thereof, there shall be substituted, on an
equitable basis as determined by the Committee, for each share of Stock then
subject to a Restricted Stock Award under the Plan, the number and kind of
shares of stock, other securities, cash or other property to which holders of
shares of Stock of the Company will be entitled pursuant to the transaction.
Notwithstanding any other provision of this Plan, without affecting the number
of shares reserved or available hereunder, the Board may authorize the issuance
or assumption of outstanding Restricted Stock Awards under the Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

     7.3 No Fractional Shares. No fractional shares will be issued pursuant to a
Restricted Stock Award due to any adjustment.

     Section 8. Restrictions on Stock Transferability.

     8.1 Nontransferability. Each Restricted Stock Award granted under the Plan
to a Participant shall, unless otherwise set forth in the written Restricted
Stock Award, not be transferable.

     8.2 Shareholder Agreement. The issuance of Stock pursuant to this Plan is
expressly conditioned upon execution by the Participant receiving the Stock of
the applicable Shareholder’s Agreement then in use by the Company, restricting
the sale, transfer or encumbrance of the Stock.

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.15

     8.3 Stock Legend. Certificates issued by the Company for Stock awarded
pursuant to the Plan will contain a legend reciting the restrictions on the
sale, transfer or encumbrance of the Stock under the Plan and as set forth in
the applicable Shareholder’s Agreement then in use by the Company.

     Section 9. No Effect on Employment. A Participant’s right, if any, to
continue to serve the Company as an officer, employee, or otherwise, shall not
be enlarged or otherwise affected by his or her designation as a Participant
under the Plan, nor shall this Plan in any way interfere with the right of the
Company, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate employment of a Participant or to increase or
decrease the compensation of a Participant from the rate in existence at the
time of the grant of a Restricted Stock Award.

     Section 10. Withholding. All payments or distributions made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements. If the Company proposes
or is required to distribute Common Stock pursuant to the Plan, it may require
the recipient to remit to it an amount sufficient to satisfy such minimum tax
withholding requirements prior to the delivery of any certificates for such
Common Stock. The Board may, in its discretion and subject to any rules as it
may adopt, permit an award or right holder to pay all or a portion of the
minimum required federal, state and local withholding taxes arising in
connection with the receipt or vesting of a Restricted Stock Award by electing
to have the Company withhold shares of Stock having a Fair Market Value equal to
the amount to be withheld.

     Section 11. Duration, Amendment and Termination. This Plan shall terminate
upon the earlier of a termination by the Board or at such time as there shall be
no remaining shares of Stock available for award hereunder. By mutual agreement
between the Company and a Participant under this Plan or under any other present
or future plan of the Company, Restricted Stock Awards may be granted to a
Participant in substitution and exchange for, and in cancellation of, any
Restricted Stock Awards previously granted to a Participant under this Plan or
any other present or future plan of the Company. The Board may amend the Plan
from time to time or terminate the Plan at any time, subject to any requirement
of stockholder approval required by applicable law, regulation, or stock
exchange rule. No action authorized by this Section 11 shall reduce the amount
of any outstanding Restricted Stock Awards or adversely change the terms or
conditions thereof without the affected Participant’s consent.

     Section 12. Governing Law. This Plan and actions taken in connection
herewith shall be governed and construed in accordance with the laws of the
State of Montana (regardless of the law that might otherwise govern under
applicable Montana principles of conflict of laws).

     Section 13. Indemnification Each person who is or shall have been a member
of the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he may be a party
or in which he may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
articles of incorporation or bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.15

     Section 14. Dissolution or Change in Control. If the Company is dissolved
or liquidated (a “Dissolution”) or if the Company is a party to a merger,
reorganization, or consolidation in which the Company is not the surviving
corporation (a “Change in Control”), then every Restricted Stock Award
outstanding hereunder which has not vested shall vest immediately on the
effective date of the Dissolution or Change in Control.

     Section 15. Effective Date of Plan. This Plan shall be effective as of
April 1, 2004.

6